DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/30/2022.

Miscellaneous
The Applicant has cancelled claims 1-9 and added new claims 21-26; therefore, only claims 10-26 remain for this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2014/0103958).
In regards to claim 10, Ikeda discloses of a field programmable gate array ("FPGA" for example see Paragraph 0003) containing lookup tables ("LUTs" for example see Paragraphs 0007, 0064, 0139-0141, 0145, 0150), comprising: a programmable interconnection array ("PIA" for example including buses and switch portions 106) containing multiple internal buses configured to selectively route information between logic components (for example within 105) and input/output ports (for example 203) based on configuration data; and a first LUT (for example 231) of multiple LUTs, coupled to the PIA (for example see Figs 1, 5, 6A-6B, 7-8, 9A-9B), containing a plurality of magnetoresistive random access memory ("MRAM") bits (for example see configuration memories 107 and Paragraphs 0062, 0069, 0146) able to persistently store configuration information associated to the first LUT (231) in response to the configuration data (for example see Figs 1, 5, 6A-6B, 7-8, 9A-9B).  
In regards to claim 11, Ikeda discloses of the FPGA of claim 10, wherein the first LUT (for example 231) is configured to perform at least a portion of user defined logic functions based on the configuration data (for example see Paragraphs 0003, 0140).  
In regards to claim 12, Ikeda discloses of the FPGA of claim 10, wherein the first LUT (for example 231) is configured to perform user storage function for persistently storing results from a user defined logic function (for example see Paragraphs 0003, 0140).  
In regards to claim 13, Ikeda discloses of the FPGA of claim 10, further comprising a plurality of configurable logic blocks ("LB s" for example LE 105) containing LUTs (for example 231) configured to be selectively programmed to perform one or more logic functions in accordance with the configuration data (for example see Figs 1, 5, 7 and Paragraphs 0006-0007, 0063-0064, 0145).  
In regards to claim 14, Ikeda discloses of the FPGA of claim 10, further comprising a memory block containing a MRAM storage (for example see Paragraphs 0062, 0069, 0146) configured to persistently store the configuration data for the FPGA (for example see Figs 6B, 8, 9A-9B and Paragraph 0060, 0062, 0144, configuration memories 107 arranged in a matrix).  
In regards to claim 15, Ikeda discloses of the FPGA of claim 10, further comprising at least a portion of the LUTs (for example 231) containing MRAM bits (see Paragraphs 0062, 0069, 0146) configured to be optionally allocated for persistently storing user data for logic operations (for example see Paragraphs 0003, 0062, 0069, 0146).  
In regards to claim 16, Ikeda discloses of a method of configuring a field programmable gate array ("FPGA" for example see Paragraph 0003) containing nonvolatile memory ("NVM" for example see memories 107 and Paragraphs 0061-0062, 0146) comprising: receiving a stream of configuration data representing user desirable logic functions for programming at least a portion of the FPGA (for example see Paragraphs 0003, 0140); identifying a plurality of NVM bits in one or more lookup tables ("LUTs" for example see Paragraphs 0007, 0064, 0139-0141, 0145, 0150) within configurable LBs (for example LEs 105) in accordance with the stream of configuration data; programming logic values to the plurality of NVM bits of the LUTs in response to the stream of configuration data (for example see Paragraphs 0003, 0140); and facilitating the configurable LBs (105) to carry out the user desirable logic functions based on the logic values in the plurality of NVM bits of the LUTs (for example see Figs 1, 5, 6A-6B, 7-8, 9A-9B).  
In regards to claim 17, Ikeda discloses of the method of claim 16, wherein identifying a plurality of NVM bits (within memories 107) includes locating a plurality of magnetoresistive random access memory ("MRAM") bits (for example see Paragraphs 0062, 0069, 0146) within a LUT (for example 231) for configuring output of the LUT (see Figs 1, 7-8).  
In regards to claim 18, Ikeda discloses of the method of claim 16, wherein identifying a plurality of NVM bits (within memories 107) includes locating a plurality of flash memory bits (for example see Paragraphs 0062, 0069, 0146, flash memory is an example of floating gate and/or EEPROM) within a LUT (for example 231) for configuring output of the LUT (see Figs 1, 7-8).  
In regards to claim 19, Ikeda discloses of the method of claim 16, wherein identifying a plurality of NVM bits (within memories 107) includes locating a plurality of phase-change memory bits (for example see Paragraphs 0062, 0069, 0146) within a LUT (for example 231) for configuring output of the LUT (see Figs 1, 7-8).  
In regards to claim 20, Ikeda discloses of the method of claim 16, wherein identifying a plurality of NVM bits (within memories 107) includes locating a plurality of ferroelectric random-access memory ("FeRAM") bits (for example see Paragraphs 0062, 0069, 0146) within a LUT (for example 231) for configuring output of the LUT (see Figs 1, 7-8).  
In regards to claim 21, Ikeda discloses of a field programmable gate array ("FPGA" for example see Paragraph 0003) containing lookup tables ("LUTs" for example see Paragraphs 0007, 0064, 0139-0141, 0145, 0150), the FPGA comprising: a programmable interconnection array ("PIA" for example including buses and switch portions 106) containing multiple internal buses configured to selectively route information between logic components (for example within 105) and input/output ports (for example 203) based on configuration data; and a first LUT (for example 231) of multiple LUTs, coupled to the PIA, containing a plurality of NVM bits (for example see memories 107) includes locating a plurality of ferroelectric random-access memory ("FeRAM") bits (see Paragraphs 0062, 0069, 0146) able to persistently store configuration information associated to the first LUT (231) in response to the configuration data (for example see Figs 1, 5, 6A-6B, 7-8, 9A-9B).  
In regards to claim 22, Ikeda discloses of the FPGA of claim 21, wherein the first LUT (for example 231) is configured to perform at least a portion of user defined logic functions based on the configuration data (for example see Paragraphs 0003, 0140).  
In regards to claim 23, Ikeda discloses of the FPGA of claim 21, wherein the first LUT (for example 231) is configured to perform user storage function for persistently storing results from a user defined logic function (for example see Paragraphs 0003, 0140).  
In regards to claim 24, Ikeda discloses of the FPGA of claim 21, further comprising a plurality of configurable logic blocks ("LBs" for example LE 105) containing LUTs (for example 231) configured to be selectively programmed to perform one or more logic functions in accordance with the configuration data (for example see Figs 1, 5, 7 and Paragraphs 0006-0007, 0063-0064, 0145).  
In regards to claim 25, Ikeda discloses of the FPGA of claim 21, further comprising a memory block containing a magnetoresistive random access memory ("MRAM") storage (see Paragraphs 0062, 0069, 0146) configured to persistently store the configuration data for the FPGA (for example see Figs 6B, 8, 9A-9B and Paragraph 0060, 0062, 0144, configuration memories 107 arranged in a matrix).  
In regards to claim 26, Ikeda discloses of the FPGA of claim 21, further comprising at least a portion of the LUTs containing FeRAM bits (for example see Paragraphs 0062, 0069, 0146) configured to be optionally allocated for persistently storing user data for logic operations (for example see Paragraphs 0003, 0062, 0069, 0146).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844